Citation Nr: 0007699	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-09 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
shoulder disability, claimed as arthritis.  

2.  The propriety of the initial 30 percent disability rating 
for the service-connected post-traumatic stress disorder 
(PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to 
January 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and October 1998 rating decisions of the 
RO.  



REMAND

In an October 1998 rating decision, the RO denied a claim of 
service connection for "arthritis of both shoulders."  The 
RO listed, as evidence considered, treatment reports from 
Eisenhower Army Medical Center, but did not list the 
veteran's service medical records as evidence considered.  
The RO also noted that there were no records which reflected 
in-service treatment for arthritis of the shoulders.  

The veteran's service medical records contained numerous 
records related to shoulder injuries while in service.  A 
February 1968 clinical recovery sheet noted surgical 
treatment for penetrating fragment wounds to the veteran's 
back and posterior thorax, for which he was awarded a Purple 
Heart.  A December 1972 entry in the veteran's chronological 
record of medical care noted that he had injured his right 
shoulder in a fall.  A March 1973 request for consultation 
noted right shoulder pain with abduction.  An additional 
March 1973 entry noted that the veteran had again reported 
right shoulder pain.  The report noted full range of motion 
with crepitus.  

Additionally, a May 1973 entry included a diagnosis of 
chronic scapular muscle strain.  A September 1976 entry noted 
that the veteran reported pain in the upper left chest and 
left upper back which extended to the upper portion of his 
left arm.  The entry noted a diagnosis of possible bursitis.  
A February 1977 entry noted reports of shoulder pain.  An 
additional February 1977 entry noted that the veteran had 
reported left shoulder and neck pain and noted a diagnosis of 
musculoskeletal pain of unknown etiology.  

The Board observes that "[d]eterminations as to service 
connection will be based on review of the entire evidence of 
record."  38 C.F.R. § 3.303(a) (1999).  Here, the record 
indicates that the determination regarding the veteran's 
claim of service connection for a bilateral shoulder 
disability did include consideration of his service medical 
records, especially the numerous entries regarding bilateral 
shoulder disability.  Rather, the RO indicated that the 
service medical records did not show that the veteran had 
been treated for arthritis of both shoulders in service.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA is, however, obligated under 
38 U.S.C.A. § 5103(a) to advise an applicant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the applicant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Thus, the veteran is advised that he must submit medical 
evidence to show that he has current bilateral shoulder 
disability due to in-service injury or disease.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

A January 1998 VA report of mental disorders examination 
(except PTSD and eating disorders) noted diagnoses which 
included dysthymia, mild PTSD and arthritis.  The report also 
noted that the veteran's "major problems seem[ed] to be 
related to dysthymia and also to PTSD to a certain extent."  
The report noted that the veteran's global assessment of 
functioning score of 60 indicated moderate symptoms that 
caused impairment in social and occupational functioning.  

A February 1998 addendum to that report noted that the 
veteran had PTSD due to active service, based on the 
diagnostic criteria in DSM-IV.  The addendum also indicated 
that the veteran's primary problem appeared to be related to 
dysthymia and anxiety and that these disorders were related 
to active service.  

In an April 1998 Statement of the Case regarding the claim 
for an increased rating for the service-connected PTSD, the 
RO explained that, since service connection for dysthymia and 
anxiety had not been established, these disorders could not 
be used in determining his overall degree of impairment.  

The evidence must clearly correlate to the appropriate 
schedular criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Neither the April 1998 VA PTSD examination report 
nor the VA outpatient treatment records specifically address 
the rating criteria necessary for complete evaluation of the 
veteran's claim under 38 C.F.R. § 4.130 including Diagnostic 
Code 9411.  Indeed, the January 1998 report specifically 
indicated that it was not a PTSD examination.  

Additionally, the rating schedule criteria for evaluating 
mental disorders changed on November 7, 1996.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to the resolution of his appeal under the criteria 
which are most favorable to his claim.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  The RO has not considered the 
veteran's claim regarding the propriety of the initial rating 
for service-connected PTSD, which was filed prior to the 
rating criteria change, under both the old and new criteria.  
Thus, in order to prevent any prejudice to the veteran, this 
claim must be considered by the RO under the provisions of 
the old criteria pursuant to 38 C.F.R. § 4.130 including 
Diagnostic Code 9411 (1996) and any other applicable 
regulations, in addition to the revised criteria under 38 
C.F.R. § 4.130 including Diagnostic Code 9411 (1999), prior 
to appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Furthermore, the record includes diagnoses of dysthymia and 
anxiety due to active service.  All matters that are 
inextricably intertwined must be adjudicated by the RO prior 
to any appellate consideration by the Board on the merits of 
a claim.  The duty to assist includes development of such 
inextricably intertwined issues.  Thus, development of the 
issues of service connection for dysthymia and anxiety is 
required prior to appellate consideration of the propriety of 
the initial rating assigned for service-connected PTSD.  

Therefore, as the record indicates that the issues of 
service-connection for dysthymia and anxiety are inextricably 
intertwined with the increased rating issue, because the 
increased rating issue has not been considered under both the 
new and old rating criteria, and because the medical evidence 
did not clearly correlate to the appropriate schedular 
criteria, the veteran should be afforded an additional VA 
examination.  38 U.S.C.A. § 5107(a).  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take appropriate steps 
to instruct the veteran that he should 
submit all medical evidence which tends 
to support his assertion that he has a 
bilateral shoulder disability due to in-
service disease or injury.  

2.  The RO should also take appropriate 
steps to contact the veteran and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for the service-
connected PTSD or other mental disorder, 
including dysthymia and anxiety.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

3.  The RO should schedule the veteran 
for a comprehensive VA examination to 
determine the current severity of the 
service-connected PTSD and the nature an 
etiology of any related disorders.  All 
indicated tests must be conducted.  The 
claims folder should be made available to 
and reviewed by the examiner.  It is 
requested that the examiner review the 
veteran's medical records, interview the 
veteran and record a history of his 
symptoms and characterize the severity of 
the symptoms in light of the rating 
schedule for mental disorders.  It is 
also requested that the examiner provide 
comprehensive diagnoses of all mental 
disorders related to service.  The 
examiner should also be requested to 
assign a GAF score in light of the 
various diagnoses, the veteran's reported 
symptoms and the historical evidence in 
the record.  A complete rationale for 
each opinion expressed must be provided.  
The report of the examination should be 
associated with the veteran's claims 
folder.  

4.  After completion of the development 
requested hereinabove, the RO should 
review the veteran's claims in light of 
the additional evidence.  If the issues 
remain denied, the veteran should be 
furnished with a Supplemental Statement 
of the Case and be given an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


